       Case 6:20-cv-00814-ADA Document 13 Filed 10/02/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,                                     Case No. 6:20-cv-00814


             Plaintiff                            JURY TRIAL DEMANDED


             v.

 JUNIPER NETWORKS, INC.,

             Defendant


              MOTION FOR EXTENSION OF TIME TO ANSWER

      Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development,

hereby moves for an extension of fourty five (45) days for Defendant Juniper Networks,

Inc. to answer or otherwise respond to Plaintiff’s complaint. The current deadline for

Defendant to answer or otherwise respond to the complaint is October 2, 2020. Plaintiff

seeks an extension to November 16, 2020 as the new deadline for Defendant to answer

or otherwise respond to Plaintiff’s complaint. Counsel for Plaintiff has conferred with

counsel for Defendant, and the Defendant is unopposed to this motion.
        Case 6:20-cv-00814-ADA Document 13 Filed 10/02/20 Page 2 of 2




Dated: October 2, 2020                   Respectfully Submitted

                                         /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




MOTION FOR EXTENSION OF TIME TO ANSWER                                  PAGE | 2
